640 N.W.2d 575 (2002)
In re Christopher Allen EISENHARDT, Minor.
People of the State of Michigan, Petitioner-Appellant,
v.
Christopher Allen Eisenhardt, Respondent-Appellee.
No. 120079, COA No. 220134
Supreme Court of Michigan.
March 15, 2002.
On order of the Court, the application for leave to appeal from the September 4, 2001 decision of the Court of Appeals is considered and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals for the reasons stated by the dissenting judge in the Court of Appeals.
MICHAEL F. CAVANAGH, J., dissents and states as follows.
I would deny leave. While the issue is decidedly close, I would not say the Court of Appeals was clearly erroneous and peremptorily reverse.
MARILYN J. KELLY, J., joins in the dissent of MICHAEL F. CAVANAGH, J.